IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JAMES A. D'ANGELO, SR., AND            : No. 342 MAL 2017
CAROLYN D'ANGELO,                      :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
JP MORGAN CHASE BANK, N.A.,            :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.